DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, anycorrection of the statutory basis for the rejection will not be considered a new ground ofrejection if the prior art relied upon, and the rationale supporting the rejection, would bethe same under either status. 

Response to Amendment
The proposed reply filed on November 24th, 2020 has been entered. Claims 35, 45 and 51 have been amended. New claims 54-55 have been added. Claim 49 has been canceled. Claims 35-48 and 50-55 are pending in the application.  

Rejection withdrawn

3.	The outstanding objection of Claim 49 under 37 CFR 1.75 is withdrawn in light of Applicant's cancellation of the Claim 49.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 35, 45 and 51 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tooher et al. (US 2017/0290008 A1) in view of Stephenne et al. (US 2016/0227564 A1).

Tooher et al. disclose systems and methods of operating with different transmission time interval (TTI) durations with the following features: regarding claim 35, a method comprising: determining a mapping of a scheduling request to one or more logical channels configured for a user equipment; in response to a received scheduling request from the user equipment, allocating an uplink radio resource to be used by the user equipment such that a transmission time interval of the allocated uplink radio resource has a length corresponding to a length of a transmission time interval configured for the mapped one or more logical channels; and receiving data from the user equipment on the allocated uplink radio resource for the one or more logical channels (Fig. 3, depicts example uplink physical layer channels that may be used in one or more embodiments, see teachings in [0095-0096, 0104-0108, 0136, 0150-0151 & abstract] summarized as “a method comprising: determining a mapping of a scheduling request to one or more logical channels configured for a user equipment (i.e. TTI duration may vary dynamically as it is based on the logical channel of data available for transmission, WTRU 102 (fig.1) may initiate scheduling request (SR) to a base station eNB 114 for transmission over a physical uplink control channel (PUCCH), the base station makes a determination of number of logical channel to be configured to match the SR for the uplink transmission by the WTRU 102), in response to a received scheduling request from the user equipment, allocating an uplink radio resource to be used by the user equipment such that a transmission time interval of the allocated uplink radio resource has a length corresponding to a length of a transmission time interval configured for the mapped one or more logical channels (i.e. after receiving the and receiving data from the user equipment on the allocated uplink radio resource for the one or more logical channels (i.e. the WTRU 102 transmitting the data on the allocated TTI duration for the logical channel(s) to the eNB)”).
Tooher et al. is short of expressly teaching “determining a mapping of a scheduling request to one or more logical channels configured for a user equipment”.
Stephenne et al. disclose a method for scheduling transmissions in a communications network with the following features: regarding claim 35, determining a mapping of a scheduling request to one or more logical channels configured for a user equipment (Fig. 1, a block diagram illustrating a communications system in accordance with one implementation of the present disclosure, see teachings in [0026-0027] summarized as “determining a mapping of a scheduling request to one or more logical channels configured for a user equipment (i.e. base station 110 or 113 may receive scheduling request (SR) from the user device 102 to initiate the uplink transmission of data, and the SR may include the information of buffer status report (BSR) indicating the amount of data that the user device 102 needs to transmit and the priority of that data 
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Tooher et al. by using the features as taught by Stephenne et al. in order to provide a more effective and efficient system that is capable of determining a mapping of a scheduling request to one or more logical channels. The motivation of using these functions is that it is more cost effective and dynamic.
Regarding claim 45
Tooher et al. disclose systems and methods of operating with different transmission time interval (TTI) durations with the following features: regarding claim 45, an apparatus comprising: at least one memory storing computer program instructions; and at least one processor; wherein the at least one memory with the computer program instructions is configured with the at least one processor to cause the apparatus to: determine a mapping of a scheduling request to one or more logical channels configured for a user equipment; in response to a received scheduling request from the user equipment, allocate an uplink radio resource to be used by the user equipment such that a transmission time interval of the allocated uplink radio resource an apparatus comprising: at least one memory storing computer program instructions; and at least one processor; wherein the at least one memory with the computer program instructions is configured with the at least one processor to cause the apparatus to: determine a mapping of a scheduling request to one or more logical channels configured for a user equipment (i.e. the methods described herein may be implemented by a computer in which  computer program instructions, stored in a memory are executed by a processor to cause the apparatus as TTI duration may vary dynamically as it is based on the logical channel of data available for transmission, WTRU 102 (fig.1) may initiate scheduling request (SR) to a base station eNB for transmission over a physical uplink control channel (PUCCH), the base station makes a determination of number of logical channel to be configured to match the SR for the uplink transmission by the WTRU 102), in response to a received scheduling request from the user equipment, allocate an uplink radio resource to be used by the user equipment such that a transmission time interval of the allocated uplink radio resource has a length corresponding to a length of a transmission time interval configured for the mapped one or more logical channels (i.e. after receiving the scheduling request from the WTRU 102 for uplink transmission, the base station eNB, in response, allocates resource for uplink transmission of the WTRU 102, and as the TTI duration is based on and receive data from the user equipment on the allocated uplink radio resource for the one or more logical channels (i.e. the WTRU 102 transmitting the data on the allocated TTI duration for the logical channel(s) to the eNB)”).
Tooher et al. is short of expressly teaching “determine a mapping of a scheduling request to one or more logical channels configured for a user equipment”.
Stephenne et al. disclose a method for scheduling transmissions in a communications network with the following features: regarding claim 45, determine a mapping of a scheduling request to one or more logical channels configured for a user equipment (Fig. 1, a block diagram illustrating a communications system in accordance with one implementation of the present disclosure, see teachings in [0026-0027] summarized as “determine a mapping of a scheduling request to one or more logical channels configured for a user equipment (i.e. base station 110 or 113 may receive scheduling request (SR) from the user device 102 to initiate the uplink transmission of data, and the SR may include the information of buffer status report (BSR) indicating the amount of data that the user device 102 needs to transmit and the priority of that data the base station 110 or 113 may map each radio bearer to a logical channel group (LCG) based on the QoS attributes of the radio bearer, such as the QCI, and may 
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Tooher et al. by using the features as taught by Stephenne et al. in order to provide a more effective and efficient system that is capable of determining a mapping of a scheduling request to one or more logical channels. The motivation of using these functions is that it is more cost effective and dynamic.
Regarding claim 51
Tooher et al. disclose systems and methods of operating with different transmission time interval (TTI) durations with the following features: regarding claim 51, an apparatus comprising: at least one memory storing computer program instructions; and at least one processor; wherein the at least one memory with the computer program instructions is configured with the at least one processor to cause the apparatus to: transmit, by a user equipment, a scheduling request mapped to one or more logical channels configured for the user equipment; 6S.N. 16/470,597receive, by the user equipment, an allocation of an uplink radio resource, wherein a transmission time interval of the allocated uplink radio resource has a length corresponding to a length of a transmission time interval configured for the mapped one or more logical channels; and send data by the user equipment on the allocated uplink radio resource for the one an apparatus comprising: at least one memory storing computer program instructions; and at least one processor; wherein the at least one memory with the computer program instructions is configured with the at least one processor to cause the apparatus to: transmit, by a user equipment, a scheduling request mapped to one or more logical channels configured for the user equipment (i.e. the methods described herein may be implemented by a computer in which  computer program instructions, stored in a memory are executed by a processor to cause the apparatus as TTI duration may vary dynamically as it is based on the logical channel of data available for transmission, WTRU 102 (fig.1) may initiate scheduling request (SR) to a base station eNB for transmission over a physical uplink control channel (PUCCH), the base station transmits the SR mapped to number of logical channel to be configured to match the SR for the uplink transmission by the WTRU 102), receive, by the user equipment, an allocation of an uplink radio resource, wherein a transmission time interval of the allocated uplink radio resource has a length corresponding to a length of a transmission time interval configured for the mapped one or more logical channels (i.e. after receiving the scheduling request from the WTRU 102 for uplink transmission, the base station eNB, in response, allocates resource for uplink transmission of the WTRU 102, and as the TTI duration is based on the amount of data available for uplink transmission, the TTI duration is configured corresponding to the requirement of the TTI length needed for the determined one or more logical channels for allocated uplink resource for uplink transmission as per scheduling request by the and send data by the user equipment on the allocated uplink radio resource for the one or more logical channels (i.e. the WTRU 102 transmitting the data on the allocated TTI duration for the logical channel(s) to the eNB)”).
Tooher et al. is short of expressly teaching “transmit, by a user equipment, a scheduling request mapped to one or more logical channels configured for the user equipment”.
Stephenne et al. disclose a method for scheduling transmissions in a communications network with the following features: regarding claim 51, transmit, by a user equipment, a scheduling request mapped to one or more logical channels configured for the user equipment (Fig. 1, a block diagram illustrating a communications system in accordance with one implementation of the present disclosure, see teachings in [0026-0027] summarized as “transmit, by a user equipment, a scheduling request mapped to one or more logical channels configured for the user equipment (i.e. base station 110 or 113 may receive scheduling request (SR) from the user device 102 to initiate the uplink transmission of data, and the SR may include the information of buffer status report (BSR) indicating the amount of data that the user device 102 needs to transmit and the priority of that data the base station 110 or 113 may map each radio bearer to a logical channel group (LCG) based on the QoS attributes of the radio bearer, such as the QCI, and may schedule uplink transmissions by providing grants conferring transmission rights associated with a resource block to the user device 102, wherein the grants may be provided dynamically for each transmission time interval 
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Tooher et al. by using the features as taught by Stephenne et al. in order to provide a more effective and efficient system that is capable of determining a mapping of a scheduling request to one or more logical channels. The motivation of using these functions is that it is more cost effective and dynamic.

Claims 37-39 and 46-47 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tooher et al. (US 2017/0290008 A1) in view of Stephenne et al. (US 2016/0227564 A1) as applied to claims 35, 45 and 51 above, and further in view of Tseng et al. (US 2017/0332377 A1). 

Tooher et al. and Stephenne et al. disclose the claimed limitations as described in paragraph 6 above. Tooher et al. disclose the following features: regarding claim 37, wherein a length of a transmission time interval that bears the scheduling request is mapped to the length of the transmission time interval of the one or more logical channels configured for the user equipment (Fig. 3, depicts example uplink physical layer channels that may be used in one or more embodiments, see teachings in [0095-0096 & 0136] summarized as “the base station eNB allocates resource for uplink transmission of the WTRU 102, and as the TTI duration is based on the amount of data available for uplink transmission, the TTI duration is configured corresponding to the 
Tooher et al. and Stephenne et al. do not expressly disclose the following features: regarding claim 39, wherein the one logical channel is configured with one or multiple transmission time interval lengths for the user equipment; 
Tseng et al. disclose a method of detecting of control channels with different transmission time intervals with the following features: regarding claim 39, wherein the one logical channel is configured with one or multiple transmission time interval lengths for the user equipment (Fig. 7, illustrates an example, non-limiting packet framework that illustrates two level downlink control information (DCI) that facilitates detection of control channels with different TTIs, see teachings in [0096] summarized as “MAC determines variable TTI lengths to be used for the same logical channel at different conditions, as packet size variation may require different TTI length for higher efficiency”);
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Tooher et al. with Stephenne et al. by using the features as taught by Tseng et al. in order to provide a more effective and efficient system that is capable of configuring one logical channel with different one or different TTI durations. The motivation of using these functions is that it is more cost effective and dynamic.

Claims 40-41, 43-44, 48 and 52-53  is/are rejected under 35 U.S.C. 103 as being unpatentable over Tooher et al. (US 2017/0290008 A1) in view of Stephenne et al. (US 2016/0227564 A1) as applied to claims 35, 45 and 51 above, and further in view of Sun et al. (US 2015/0173099 A1). 

Tooher et al. and Stephenne et al. disclose the claimed limitations as described in paragraph 6 above. Tooher et al. disclose the following features: regarding claim 40, wherein the length of the transmission time interval of the allocated uplink radio resource is restricted to those of the one or multiple transmission time interval lengths that are no longer than the transmission time interval that bears the scheduling request (Fig. 3, depicts example uplink physical layer channels that may be used in one or more embodiments, see teachings in [0095-0096] summarized as “after receiving the scheduling request from the WTRU 102 for uplink transmission, the base station eNB, in response, allocates resource for uplink transmission of the WTRU 102, and as the TTI duration is based on the amount of data available for uplink transmission, the TTI duration is configured corresponding to the requirement of the TTI length needed for the determined one or more logical channels for allocated uplink resource for uplink transmission as per scheduling request by the WTRU 102, wherein TTI duration of a scheduled and/or granted resource may be indicated in the ePDCCH and it may be indicated by the grant in a DCI received on ePDCCH); regarding claim 43, wherein the allocation of the uplink radio resource explicitly identifies the length of the transmission time interval of the allocated uplink radio resource (Fig. 5, depicts an example scheduling using short transmission time interval EPDCCH for short transmission time 
Tooher et al. and Stephenne et al. do not expressly disclose the following features: regarding claim 41, wherein each logical channel maps to at most one 
Sun et al. disclose a method and apparatus for prioritizing scheduling requests received from one or more users with the following features: regarding claim 41, wherein each logical channel maps to at most one scheduling request configured for the user equipment (Fig. 2, illustrates a series of exemplary UE-eNodeB communications, see teaching in [0006-0008] summarized as “a UE 104 (fig. 1) may be configured to send an SR to base station 102 of network 100 whenever new data is ready to be transmitted and the new data is associated with a logical channel”); regarding claim 44, wherein: the method is performed by a radio access network serving the user equipment; and where the uplink radio resource is allocated in reply to receiving the scheduling request and the data is received on the allocated uplink radio resource thereafter (Fig. 2, illustrates a series of exemplary UE-eNodeB communications, see teaching in [0006-0008] summarized as “scheduling of a UE 104 (fig. 1) may be initiated by the UE sending a scheduling request (SR) to a base station 102 which may respond with an uplink scheduling grant, including information indicating the specific time/frequency resources the UE 104 can use for an uplink transmission, the UE 104 may then send data in uplink transmission to the base station of the network 100”); 
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Tooher et al. with Stephenne et al. by using the features as taught by Sun et al. in order to provide a more effective and efficient system that is capable of mapping each logical channel to scheduling request and carries out uplink transmission with the allocated resources. The motivation of using these functions is that it is more cost effective and dynamic.

Claims 54-55  is/are rejected under 35 U.S.C. 103 as being unpatentable over Tooher et al. (US 2017/0290008 A1) in view of Stephenne et al. (US 2016/0227564 A1) as applied to claims 35, 45 and 51 above, and further in view of Vivanco (US 9,071,984 B1). 

Tooher et al. and Stephenne et al. disclose the claimed limitations as described in paragraph 6 above. Tooher et al. disclose the following features: regarding claim 36, 
Tooher et al. and Stephenne et al. do not expressly disclose the following features: regarding claim 54, wherein the one or more logical channels have multiple possible transmission time intervals, and the allocating is performed to allocate one of the multiple transmission time intervals as the transmission time interval of the allocated uplink radio resource; regarding claim 55, wherein there are multiple logical channels corresponding to different sets of the multiple transmission time intervals, and the allocating is performed to select at least one of the multiple transmission time intervals in the sets and to allocate one of the selected at least one of the multiple transmission time intervals for the transmission time interval of the allocated uplink radio resource.
Vivanco discloses systems and methods of monitoring communications in a communication network with the following features: regarding claim 54, wherein the one or more logical channels have multiple possible transmission time intervals, and the allocating is performed to allocate one of the multiple transmission time intervals as the transmission time interval of the allocated uplink radio resource (Fig. 1, illustrates an exemplary communication system to monitor communications from a wireless device, see teachings in [col 3 ln 4-35] summarized as “wireless device 102 can send a scheduling request to the access node 104 indicating that buffered data is available to be sent, the access node 104 can reply to the scheduling request with a first grant 
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Tooher et al. with Stephenne et al. by using the features as taught by Vivanco in order to provide a more effective and efficient system that is capable of allocating one of the multiple transmission time intervals as the transmission time interval of the allocated uplink radio resource. The motivation of using these functions is that it is more cost effective and dynamic.

Allowable Subject Matter
Claims 42 and 50 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claim(s) 35-48 and 50-55 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant states in the remarks "determining a mapping of a scheduling request to one or more logical channels configured for a user equipment", and then performing 
Examiner respectfully disagrees. As described in paragraph 7 above of the office action Tooher discloses claimed limitation but short of expressly teaching “determining a mapping of a scheduling request to one or more logical channels configured for a user equipment” (emphasis added). To overcome the defficieny, the teachings of Stephenne has been combined with the teachings of Tooher for abious rejection. Therefore, the applicant remarks that Tooher does not teach the above claimed feature, would not be fully valid. 
The applicant states in the remarks “the Examiner addresses this defect by asserting that Stephenne provides this teaching”, and “but it is respectfully submitted that the reason radio bearers are mapped into LCGs has nothing to do with TTIs and instead relates to "reduc[ing] the amount of signalling overhead", such as via the following: "Rather than the user device 102 signalling the amount of data it has to send for each particular radio bearer, the user device 102 may be configured to report the aggregate status of data buffers for data associated with radio bearers in one or more LCGs."
The examiner respectfully disagrees. Stephenne discloses the claimed limitations "determining a mapping of a scheduling request to one or more logical channels configured for a user equipment". The prior art teaches that network access node 110, 113 may receive scheduling requests (SR) from the user device 102 to initiate the uplink transmission of data. In response, the network access node 110, 113 may map each radio bearer to a logical channel group (LCG). In other words the scheduling request, 
The applicant states in the remarks regarding independent claim 51 “an apparatus comprising: at least one memory storing computer program instructions; and wherein the at least one memory with the computer program instructions is configured with the at least one processor to cause the apparatus to: transmit, by a user equipment, a scheduling request mapped to one or more logical channels configured for the user equipment; receive, by the user equipment, an allocation of an uplink radio resource, wherein a transmission time interval of the allocated uplink radio resource has a length corresponding to a length of a transmission time interval configured for the mapped one or more logical channels; and send data by the user equipment on the allocated uplink radio resource for the one or more logical channels”. At least the highlighted sections of claim 51 are patentable over the combination Tooher and Stephenne for at least the reasons given above.
The examiner respectfully disagrees. The combined teachings of Tooher and Stephenne render a proper obvious rejection as described in paragraph 7 above. As regard the feature “a scheduling request mapped to one or more logical channels configured for the user equipment”, it has been fully explained in the response above an allocation of an uplink radio resource, wherein a transmission time interval of the allocated uplink radio resource has a length corresponding to a length of a transmission time interval configured for the mapped one or more logical channels”, the applicant is not precisely stating in the remarks that “why” and “which portion of the features” are not being taught by the prior arts. A type of a general statement is broad in meaning and makes it difficult for the examiner to response properly. Any how the obvious rejection of Tooher and Stephenne is proper as fully explained in paragraph 7 above of the office action. 
The applicant states in the remarks regarding the dependent claims “the rejections to the dependent claims are of record. While the dependent claims contain separately patentable subject matter, the dependent claims are all allowable at least by virtue of their dependency from allowable independent claims. Thus, the individual merits of the dependent claims need not be discussed at this juncture”.
The examiner respectfully disagrees. As explained above the rejection of the independent claims are maintained, the dependent claims on record will also be treated as rejected.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED M BOKHARI whose telephone number is (571)270-3115.  The examiner can normally be reached on Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B Yao can be reached on 5712723182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 




/SYED M BOKHARI/            Examiner, Art Unit 2473
2/19/2021            
/KWANG B YAO/Supervisory Patent Examiner, Art Unit 2473